Citation Nr: 0107556	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-24 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for acid reflux disease 
on a secondary basis.

2.  Entitlement to service connection for a sinus disability 
on a secondary basis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1971.

This matter comes to the Board of Veterans Appeals (Board) 
from a November 1998 rating decision of the Regional Office 
(RO) that denied the veteran's claims for service connection 
for acid reflux disease and a sinus condition on a secondary 
basis.  

The Board notes that the November 1998 rating action denied 
service connection for prostate cancer due to exposure to 
herbicides.  While the veteran submitted a notice of 
disagreement to this determination, and this matter was 
addressed in the statement of the case issued in June 1999, 
the Board points out that the substantive appeal, submitted 
in November 1999, did not refer to this claim.  Accordingly, 
in the absence of a timely substantive appeal, this decision 
will be limited to the issues noted on the preceding page.  
See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2000).


REMAND

The veteran asserts that service connection is warranted for 
acid reflux and a sinus disorder secondary to his service-
connected post bulbar duodenal peptic ulcer.  During a 
Department of Veterans Affairs (VA) examination in January 
1998, the veteran claimed that he had experienced reflux 
symptoms in service.  Following an examination, the 
assessment was that the records indicated that the veteran's 
initial complaints were of heartburn and reflux.  This was 
associated with the post bulbar duodenal ulcer on evaluation 
in 1972.  The examiner opined that the veteran had a 
hyperacidic condition that caused ulceration in both areas, 
gastric and esophageal.  Therefore, he concluded that the two 
were connected as part of the same disease entity.  At the 
time he rendered this opinion, the physician apparently had 
access only to medical records from 1997 that the veteran 
brought to the examination.  In July 1998, the examiner 
prepared an addendum that noted that the "veteran's 
condition is more than historical, it is a pathological and 
anatomical (sic) as noted from review of C-file..."  

The Board notes that a private physician, the chief of 
gastroenterology, was requested to review the claims folder.  
He stated that based on his assumptions, it was unlikely that 
there was a relationship between prior duodenal ulcer and 
acid reflux.  He indicated that in most cases, these were 
distinct entities with different etiologies.  He added, 
however, that if the veteran's disability included esophageal 
ulceration in addition to duodenal ulcer, then the veteran's 
claim was valid.  

The Board point outs that the veteran underwent surgery for 
gastroesophageal reflux disease in 1997.  The records of this 
operation have not been associated with the claims folder.  

With respect to the claim for service connection for a sinus 
condition, by letter dated April 2000, a VA physician 
concluded that the veteran developed gastroesophageal reflux 
in Vietnam.  He stated that since the veteran was exposed to 
chemicals such as Agent Orange, it was possible that this 
caused the reflux.  He further commented that the veteran had 
damage to his sinuses from the reflux.  This evidence was not 
considered by the RO.  See 38 C.F.R. § 20.1304 (2000).

At the time of the January 1998 VA examination, the veteran 
related that he had undergone nasal surgery two years 
earlier.  This report has not been associated with the claims 
folder.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to notify and assist claimants in the development 
of their claims.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for acid reflux 
and a sinus condition following his 
discharge from service.  He should be 
specifically requested to provide 
information concerning the surgery for 
these conditions.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded VA 
gastrointestinal and ear, nose and throat 
examinations to determine the nature and 
severity of acid reflux disease and a 
sinus condition.  The gastroenterologist 
should be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that acid reflux disease is 
secondary to the veteran's service-
connected post bulbar duodenal peptic 
ulcer.  The ear, nose and throat 
specialist should be asked to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's sinus 
condition is secondary to his service-
connected post bulbar duodenal peptic 
ulcer.  The rationale for any opinion 
expressed should be set forth.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  The RO should adjudicate the claims of 
entitlement to service connection for acid 
reflux disease and for a sinus disability, 
each on a secondary basis.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





